Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Comments on Priority
Upon further consideration, the instant application is entitled to priority to 61/604,654 and 13/772,888.  In making this determination, paragraphs [0030], [0032] and [0048] of the grand parent application (published as 2013/0224492) were found to provide adequate written support for instant claim 1.  
In the instant claim 1 terminology, paragraph [0032] was previously read to mean CTA > CTlimit.  However, a closer reading indicates that the paragraph is indicating that CTC = CS*DOL/(t-2*DOL) > CTlimit > -37.6*ln(t)+48.7.
Furthermore, paragraph [0048] states the “glasses and method described herein achieve higher combinations of CS and DOL while remaining under the frangibility limit.”  One of ordinary skill in the art recognizes that the CS and DOL dictate CTA; and paragraph [0048] can be restated as CTA < the frangibility limit.  The frangibility limit is described in paragraph [0030] as “37.6*ln(t)+48.7”.   It follows that CTA is therefore less than 37.6*ln(t)+48.7.

Comments in the Prior Art
The prior art rejections made in the final office action are improper because the applied references do not qualify as not prior art.
A third party submission was filed 13 April 2018 which cites Barefoot et al. (US 8,075,999); Allan et al. (US 2010/0009154) and JP 54-83923.  These references, alone or in combination, do not disclose or suggest claim 1.
Allan et al. teaches the glasses should have an integrated central tension that remain below the frangibility limit.  See paragraph [0024].  However, Allan et al. fails to describe a frangibility limit in terms of CS, DOL or CT.  The examples of Allan et al. have the following properties:

t (mm)
DOL (µm)
CS (MPa)
ICT (MPa*cm)
LCT (cm)
CTA from ICT (Mpa)
CT limit from the claimed formula
Frangible?
CTC by triangle app.
1
1.97
50
793
2.6
0.187
13.90
23.21
No
21.20
2
1.97
47
796
2.4
0.1876
12.79
23.21
No
19.94
3
1.97
47
773
2.9
0.1876
15.46
23.21
No
19.37
4
1.97
56
778
3
0.1858
16.15
23.21
Yes
23.45
5
1.97
66
770
3.4
0.1838
18.50
23.21
Yes
27.65
6
1.97
60
718
3
0.185
16.22
23.21
No
23.29
7
1.97
59
649
2.5
0.1852
13.50
23.21
No
20.68
8
1.97
82
715
4.4
0.1806
24.36
23.21
Yes
32.46
9
1.97
83
735
4.4
0.1804
24.39
23.21
Yes
33.82
10
1.97
87
240
3.8
0.1796
21.16
23.21
No
11.63
11
1.97
73
557
3.2
0.1824
17.54
23.21
No
22.29
12
1.97
74
602
3.3
0.1822
18.11
23.21
Yes
24.45
13
1.97
81
546
3
0.1808
16.59
23.21
Yes
24.46
14
1.97
74
172
3
0.1822
16.47
23.21
Not tested
6.99
15
1.97
78
134
2.7
0.1814
14.88
23.21
Not Tested
5.76


None of these examples anticipate the present claims because the thicknesses are too high.  The data does not suggest the limitations of a glass that simultaneously possesses a CTA < CTlimit and a CTC > CTlimit when considering the desire for a non-frangible glass.  To the extent that one can alter the thickness of an example and achieve the combination of CTA < CTlimit and CTC > CTlimit requires impermissible hindsight.
Barefoot et al. teaches that the glass should possess a central tension below the CTlimit of  -38.7*ln(t)+48.2.  Initially the examiner notes that this formula differs from the claimed formula.  Moreover, there is no suggestion of a group of glasses that simultaneously possesses a CTA<CTlimit and a CS and DOL that result in a CTC that is greater than CTlimit.
Combining Barefoot et al. and Allan et al. may suggest a glass such that CTA < 38.7*ln(t)+48.2 but the combination fails to teach that the CS and DOL should be such that CTC > CTlimit in combination with changing the thickness to meet the present claim 1.  In sum, improper hindsight is needed to arrive at claim 1 from the teachings of Barefoot et al. and Allan et al. 
 JP 54-83923 is not seen as adding anything that is not present in Allan et al. or Barefoot et al.
The prior art fails to disclose or suggest a glass article having a thickness of 0.05-1.3 mm, a stress profile such that CTC is greater than 37.6*ln(t)+48.7 and CTA is greater than 37.6*ln(t)+48.7 in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784